In an action to recover damages for breach of a contract to purchase shares of capital stock of a corporation, defendants appeal from (1) an order of the Supreme Court, Queens County, entered January 10, 1966, which granted plaintiff’s motion for summary judgment and (2) the judgment entered January 12, 1966 pursuant thereto in favor of plaintiff. Order and judgment reversed, on the law, with one bill of $10 costs and disbursements, and motion denied. In our opinion, the record presents issues which must be determined at a trial. Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.